Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 11/11/2021 is acknowledged.
Claims 11-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/28/2019 has been considered by the examiner. Initialed copies accompany this action.
Drawings
The Drawings filed 11/28/2019 are approved by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu et al (Langmuir 2012, 28, 9244−9249).
Regarding claim 1, Liu discloses a nanostructure comprising: a first nanoplate joined laterally to a second nanoplate (abstract), wherein each of the nanoplates comprises a top surface, a bottom surface and one or more side surfaces laterally extending from the top surface to the bottom surface, and wherein a (111) crystallographic plane is arranged at each of the top surface and the bottom surface 
Regarding claim 2, Liu discloses the metal nanostrand having an axial length within a range from approximately 1 microns to approximately 2000 microns (an edge length of 300−1000 nm, page 9246: Results and Discussion).
Regarding claim 3, Liu discloses the metal nanostrand having an axial width within a range from approximately 50 nanometers to approximately 500 nanometers (an edge length of 300−1000 nm, page 9246: Results and Discussion).
Regarding claim 4, Liu discloses the metal nanostrand having a thickness within a range from approximately 10 nm to approximately 100 nm (∼25 nm, page 9246: Results and Discussion).
Regarding claim 5, Liu discloses the metal nanostrand comprising two or more nanoplates (Fig. 2 and 3).
Regarding claim 6, Liu discloses one or more nanoplates has a hexagonal shape and one or more nanoplates has a triangular shape (various triangle, hexagonal, and irregularly polygonal nanoplates)
Based on the foregoing, the claims are found to have been anticipated by the reference. The claims also would have been obvious over the teachings of the reference because overlapping ranges would have been obvious. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05, I.  The reference also discloses that the sizes and shapes of the nanoplates depend on the growth process condition such as time, page 9246: Results and Discussion).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to adjust the growth process conditions, in order to synthesize the nanostructures with different sizes and shapes having desired electrochemical properties.
Claims 7-10 are rejected under 35 U.S.C. 103 as obvious over Sun et al. (RSC Adv., 2017, 7, 7073–7078) in view of Liu et al (Langmuir 2012, 28, 9244−9249).

Regarding claim 10, Sun discloses the thickness of the Ag nanoplate film can be regulated by changing the amount of Ag solution (Results and Discussion).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to adjust the growth process conditions such as changing the amount of Ag solution, in order to synthesize the nanostructures with different sizes and shapes having desired electrochemical properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         

12/4/2021